Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

NON-FINAL OFFICE ACTION
 	
This Office Action addresses U.S. Application No. 17/004,584.
While the precise priority status of the present application is in question (for reasons discussed below), it is at least a descendent of U.S. Application No. 12/209,486 (hereinafter, the '486 application), entitled “METHOD FOR CONTROLLING A NON-VOLATILE SEMICONDUCTOR MEMORY DEVICE”, which issued as U.S. Patent No. 7,916,547, (hereinafter, the '547 patent.)
Also relevant to the '486 application:
U.S. Application No. 13/852,792 (hereinafter, the '792 application), which issued as U.S. Patent No. RE 46749 (hereinafter, the '749 patent), is a reissue of the '486 application.
U.S. Application No. 15/848,772 (hereinafter, the '772 application), which issued as U.S. Patent No. RE48244 (hereinafter, the '244 patent), is a reissue of the '486 application and a continuation of the '792 application.

The status of the claims is as follows: 
New claims 33-52 are pending.

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION STATUS
The status of the present application is in question.  
The filing receipt of March 3, 2022 reads as follows:

    PNG
    media_image1.png
    151
    650
    media_image1.png
    Greyscale

This priority data was based on the Application Data Sheet (ADS) filed March 1, 2022, which reads as follows:

    PNG
    media_image2.png
    398
    890
    media_image2.png
    Greyscale

While it is possible to have multiple reissue applications based on a single patent, it is not possible to have a single reissue application that is a reissue of more than one patent.
The present reissue application is listed as a continuation of the '772 application and simultaneously listed as a reissue of the '792 application and a reissue of the '486 application.  
Further confusing the issue, the listed continuity of the '772 application is incorrect. On the ADS, the '772 application is listed as a reissue of the '792 application.  However, the '772 application was a continuation of the '792 application.  

	In some cases where there is confusion in the ADS, the precise dependency can be gleaned from the other application papers.  However, in the present application, this is not possible due to conflicting indicia of which parent application should be intended as the basis for reissue.  For example:
In the remarks filed August 27, 2020, applicant stated, “The present application, parent U.S. application serial no. 15/848,772, and grand-parent U.S. application 13/852,792 are broadening reissues of U.S. patent 7,916,547”, which would suggest that the application is only a reissue of the '486 application.  
Later, in the declaration filed October 30, 2020, applicant states, “and for which a reissue patent is sought on the invention titled A NON-VOLATILE
SEMICONDUCTOR MEMORY DEVICE INCLUBING APPLICATION OF DIFFERENT VOLTAGES TO MEMORY CELLS BASED ON THEIR PROXIMITY TO A SELECTED MEMORY CELL”, which was not the title of the original patent but a slightly modified version of the title of the '244 patent.
The specification filed August 27, 2020 is taken from the '547 patent, but the drawings filed August 27, 2020 are taken from '244 patent.
The Reissue Patent Application Transmittal filed August 27, 2020, lists the number of the '547 patent, but also lists a slightly modified version of the title of the '244 patent.
The declaration filed October 30, 2020 includes mention of errors to be corrected in both the '547 patent and the '749 patent.  While it is important to mention both, to make sure that an earlier error has not already been corrected by a previous reissue, in this case it does not clarify which of the two patents is meant to be reissued by the present application.

As a result, much of the present application is not in compliance with reissue practice (ADS, specification, claims, declaration, etc.) and would require correction, as outlined below.
Thus, in response to this Office action, applicant must clarify the record and affirmatively state whether this application is intended to be either (1) a continuation of the '772 application and a reissue of the '792 application or (2) a continuation of the '772 application and a reissue of the '486 application.

APPLICATION DATA SHEET
The Application Data Sheet (ADS) filed March 1, 2022 is objected to for each of the errors in the ADS discussed above with regard to the application status.  

CONSENT
I.	The Consent of Assignee filed October 30, 2020 does not state the relationship of the person signing to the assignee of record.  The signature is accepted, however, since the relationship of the person signing (i.e., General Manager Hatsumi) to the assignee of record was later established separately in a Power of Attorney filed March 1, 2022, as follows: 

    PNG
    media_image3.png
    190
    772
    media_image3.png
    Greyscale


II.	The Consent of Assignee filed October 30, 2020 is objected to because, as noted above, the patent number listed is the '547 patent, but the title listed is a slightly modified version of the title in the '244 patent.

DRAWING OBJECTIONS
 	Whether the present application is meant to be a reissue of the '486 application or the '792 application, the drawings in the resulting patents (the '547 patent and the '749 patent) are the same.  In either case, any amendments to the drawings in the present application must be made relative to the respective patent.  
	The present drawings appear to be taken from neither the '547 patent nor the '749 patent, but rather the '244 patent.  Accordingly, Figures 1 and 20-22 are marked as “(Amended)”, and in fact, they are amended with respect to the '547 patent or the '749 patent.  
Consequently, the drawings are objected to for the following reasons:
The drawing amendments do not include (1) any other accompanying indication in the application papers that a drawing amendment has been made and (2) do not include any indication of replacement sheets.
  	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”, for example:
FIG. 1
(Amended)

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	I.	Depending on whether the present application is meant to be a reissue of the '486 application or the '792 application, the format of the amendment may be improper (as double underlining or double bracketing might be required for a reissue of a reissue).  Such an objection will be held in abeyance until the dependency of the present application is clarified.
	II.	The disclosure is objected to for the following reasons:
 	(1)	In accordance with MPEP 606, the articles “a,” “an,” and “the” should not be included as the first words of the title of the invention. Accordingly, the initial “A” must be removed from the title of the invention.
 	(2)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.”  Examples of proper language may be found in MPEP 1451.
 	(3)	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact (see below) and must be corrected.
Some examples of errors in clarity or idiomatic English used in the specification are shown below from the Background of the Invention section of the specification:

“Field of the Invention 
This invention relates to a non-volatile semiconductor memory device with a floating gate type memory cell[ of a floating gate type], and specifically relates to a method of controlling read/write of a NAND
2. Description of the Related Art 
A [currently manufactured]contemporary NAND[-type] flash memory has floating gate [type of ]memory cells, wherein write and erase operations[of which] are performed with electron-injection and electron[-releasing]release [of ]at the respective floating gates (FGs). By c[C]ontrolling the electron injection quantity in a floating gate, it is [able]possible to set multiple threshold voltage states (i.e., data states). In practice, [it has been achieved such ]a NAND[-type] flash memory that stores four level data (i.e., stores two bits per cell) has been achieved. 
[What becomes problematic when]Problems occur as [the ]NAND[-type] flash memory [is]becomes more highly integrated and stores more data bits per cell; creating [is an] interference noise between floating gates. This interference effect is defined as follows: assuming that a memory cell Cell_A is written, and then adjacent memory cell Cell_B is written, the FG potential of Cell_A is influenced by the change of FG potential of Cell_B[ to be changed], so that the threshold distribution appears to be widened. 
In the prior art, [T]there has been proposed a write control scheme [preferable ]for [making]reducing the interference between memory cells [less ]([refer to,]for example, JP-A-2005-243205). In this write control scheme, [it is not used such an upper page write mode that brings straight the lowermost level of four levels to the uppermost level] {Examiner’s note: the meaning of this phrase is unclear and should be entirely reworded}. As a result, the interference noise between cells will be reduced. Additionally, in the prior art write control scheme, word lines are [basically selections of the lower page write and the upper page write are [suitably ]combined [so]in such a manner as to reduce the [influence]interference between cells.

No new matter will be entered.  Appropriate correction is required.  

CLAIM SUPPORT
 		Applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
Paged 9-10 of the remarks attached to the amendment of July 21, 2022 include a table of citations in support of the new claims.  
However, these citations are quite general (e.g., “Claim 33 – Figs. 1 and 13”, “Claim 35 – Fig1.”), and all of the citations are matched with claim numbers only.  The table does not show where each new limitation of each new claim may be found in the disclosure.  
An explanation of support for each of limitations of the amended claims is required in response to this Office action.  
 		Note MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of proper support, wherein a separate citation is provided for each new limitation of the claim.

CLAIM OBJECTIONS
I.	Depending on whether the present application is meant to be a reissue of the '486 application or the '792 application, the format of the claims may be improper (as double underlining might be required for a reissue of a reissue).  Such an objection will be held in abeyance until the dependency of the present application is clarified.
II.	The claims are objected to for the following reasons:
 	(1)	Claims 34-36 and 38-45 have been filed with improper status identifiers.  In reissue applications, all amendments are made with respect to the underlying patent.  Thus, there are no “New, amended” claims.  Any claims that are new with respect to the underlying patent should be identified as “New”.  Regardless, claims 34-36 and 38-45 have not been amended during the prosecution of the present application.
	(2)	In claim 39, “single-level data” is unclear; perhaps this is “single voltage level data”.
(3)	In claim 40, line 3, “among a selected memory cell” is unclear.
 		(4)	In claim 43, line 11, “fourth memory level” is unclear; perhaps this is “fourth memory voltage level”.
	(5)	In claim 45, line 2, “a third memory cell transistor” has unclear antecedent basis, inasmuch as there is no previous mention of a first or second memory cell transistor.
	(6)	In claim 46, “having a dimension in a direction” (multiple occurrences) is unclear.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The reissue declaration filed October 30, 2020 is objected to for the following reasons.  
The declaration states:
“The patentee claimed less than he had a right to claim in U.S. Patent 7,916,547 and RE46749. The present Reissue Application thereby is a broadening reissue. One error corrected by the present Reissue Application with respect to U.S. Patent 7,918,547 is reciting a "non-volatile semiconductor memory device" claims rather than a "method” operation of the patented claims 1-16. That error is corrected by submitting new independent Claim 17 directed to a "non-volatile semiconductor memory device" and not a method. Another error being correct with respect to RE46749 is that patented claims 1-38 do not include a "non-volatile semiconductor memory device" performing applications of voltages "during a read procedure" such that a "second voltage" is applied to "at least one of the unselected memory cells that are disposed adjacent to the selected memory cells". The presently submitted claim 17 corrects that error by reciting those features.

If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified:
Claim 17 is a broadened claim compared to Claim 15 in U.S. patent 7,916,547.”

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1)	This is the same error that was already corrected by the '772 application.
(2)	Claim 17 was canceled by preliminary amendment.  There is no claim 17 presently pending.
.
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 33-52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

	Recapture
	Regarding claims 33-52, these new claims raise the question of whether they should be rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
 	Claims 33-52 lack the following subject matter surrendered during the prosecution of the '547 patent:  
 	“a second read pass voltage higher than the first read pass voltage” (added to claim 1 by the amendment of May 10, 2010) and
 	In response to the November May 10, 2010 amendment, the examiner withdrew the rejections and the indicated allowability of claim 1 in an action mailed July 9, 2010.

The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims broader than the original patent claims in at least some respects?  Not significantly.
For example, claim 33 lacks “a second read pass voltage higher than the first read pass voltage”, which was required of claim 1 of the '547 patent.  This might normally raise a recapture concern.  
However, the language “read pass voltage” was not defined in the claims or the specification.  This language does not appear to be widely used in the prior art, either.  It appears to be an error in English idiom.  Thus, there appears to be little or no distinction in scope between the “read pass voltage” of claim 1 and the “first read voltage” or “second read voltage” used to access memory cells during the read operation of claim 33.
Hence, a rejection based on impermissible recapture is not deemed necessary.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
page buffer circuits 
high voltage generation circuit 
voltage boost circuit 
first selection transistor 
second selection transistor 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below may be modified by functional language, as shown.  
page buffer circuits (“configured to”)
high voltage generation circuit (“configured to”)
voltage boost circuit (“configured to”)
first selection transistor (not modified by functional language)
second selection transistor (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Note: 	With regard to the claimed “page buffer circuits”, “high voltage generation circuit” and “voltage boost circuit”, the circuitry as claimed, combined with a description of the function of the circuits, provides sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  
Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

REJECTIONS BASED ON PRIOR ART
Since the priority the present application has yet to be established, for the reasons noted above, any rejections that may be based on prior art (e.g., nonstatutory double patenting, 35 U.S.C. §102 or 35 U.S.C. §103) will be held in abeyance until the next Office action, at which time it is expected that the underlying patent to be reissued will have been clarified.


CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:

/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992